Name: Commission Regulation (EEC) No 2349/88 of 28 July 1988 re-establishing the levying of customs duties on other footwear falling within CN codes 6404 and 6405 90 10 originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/24 Official Journal of the European Communities 29 . 7. 88 COMMISSION REGULATION (EEC) No 2349/88 of 28 July 1988 re-establishing the levying of customs duties on other footwear falling within CN codes 6404 and 6405 90 10 originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3635/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3635/87 of 17 November 1987 applying generalized tariff preferences for 1988 in respect of certain industrial products originating in developing countries ('), and in particular Article 16 thereof, Whereas, pursuant to Articles 1 and 14 of Regulation (EEC) No 3635/87, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 14 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of other footwear falling within CN codes 6404 and 6405 90 10 originating in India the individual ceiling was fixed at 2 400 000 ECU ; whereas, on 21 July 1988 , imports of these products into the Community originating in India reached the cfeiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, HAS ADOPTED THIS REGULATION : Article 1 As from 1 August 1988, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3635/87 shall be re-established on imports into the Community of the following products originating in India : Order No CN code Description 10.0680 6404 Footwear with outer soles of rubber, plastics, leather or composition leather, and uppers of textiles materials 6405 90 10 Other footwear, with outer soles of rubber, of plastics, of leather or of composition leather Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1988 . For the Commission  * COCKFIELD Vice-President (*) OJ No L 350, 12 . 12 . 1987, p. 1 .